Citation Nr: 0635900	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to a higher initial rating for service-connected 
hearing loss, currently evaluated as noncompensable.

Entitlement to separate evaluations for service-connected 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.

Entitlement to service connection for a left foot condition.

Entitlement to service connection for a left leg (knee) 
condition, as secondary to a left foot condition.

Entitlement to service connection for a left ankle condition, 
to include as secondary to a left foot condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 
2003, April 2004, and December 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The issues of entitlement to service connection for a left 
foot condition and entitlement to service connection for a 
left leg (knee) condition, as secondary to a left foot 
condition, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's bilateral sensorineural hearing loss is 
manifested by no more than auditory acuity level I in the 
right ear and auditory acuity level VI in the left ear. 

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

4.  The competent medical evidence does not show that the 
veteran's left ankle condition was caused by a left foot 
disorder or an in-service injury; instead, the competent 
medical evidence shows that the left ankle condition was 
incurred after service.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.85, 4.86, Diagnostic Code 6100 (2006).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3.  A left ankle condition was not incurred or aggravated 
during active service; nor is it proximately due to or the 
result of a left foot condition.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in November 2002, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits for 
her bilateral hearing loss, tinnitus, left foot condition, 
and leg condition claimed as secondary to her left foot 
condition.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
she had that pertained to her claims.  38 C.F.R. § 
3.159(b)(1) (2006).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  

The RO requested from the veteran names and addresses of all 
healthcare providers who may possess records pertaining to 
treatment for the claimed disabilities.  The RO also asked 
for dates and locations of treatment in the military or at a 
VA medical facility.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the November 2002 
notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

At the veteran's hearing before a Hearing Officer at the RO 
in February 2004, she raised a claim of service connection 
for a left ankle disability, as secondary to the foot 
disorder.  In response, the RO issued correspondence, dated 
in April 2004, advising the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits for "residuals of a left foot 
injury."  The RO advised the veteran as to what was 
necessary to establish service connection for the claimed 
disability.  The RO also explained the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  The RO also asked the 
veteran to send enough information about pertinent records so 
that the RO could obtain them on her behalf.  

In response to the veteran's notice of disagreement with the 
April 2004 rating decision, in which the RO assigned non-
compensable ratings for hearing loss and bilateral tinnitus, 
the RO issued a VCAA notification letter, dated in February 
2005.  In that letter, the RO advised the veteran of what the 
evidence must show to receive an increased rating for her 
service-connected hearing loss and bilateral tinnitus.  
Regarding the bilateral tinnitus claim, the Board notes that 
no VCAA notice is necessary.  For reasons explained more 
fully below, there is no legal basis for the bilateral 
tinnitus claim.  The provisions of the VCAA have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).      

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that the RO fulfilled 
the requirements of Dingess/Hartman.

In correspondence dated in April 2006, the RO again provided 
notice to the veteran of what was necessary to establish 
entitlement to service-connected compensation benefits.  In 
this letter, the RO explained what the evidence must show to 
establish entitlement to service connection, an increased 
evaluation for service-connected disabilities, and service 
connection for a disability claimed as secondary to a 
service-connected disability.  Additionally, throughout the 
course of the appeal, the RO provided the veteran with copies 
of all rating decisions currently on appeal.  The RO also 
provided the veteran with copies of Statements of the Case 
(SOCs) dated in July 2003, December 2004, and July 2005; and 
Supplemental Statements of the Case (SSOCs) dated in April 
2004, January 2005, July 2005, and March 2006.  Collectively, 
these documents included all VA regulations applicable to the 
veteran's claims.  

The Board recognizes that the veteran may not have received 
fully satisfactory notice under the VCAA prior to each rating 
decision on appeal as required by Pelegrini II.  To the 
extent that a Pelegrini II violation exists, the Board finds 
that such a violation has resulted in no prejudice.  
Particularly, the veteran was not advised of the degree of 
disability and effective date elements, or the requirements 
for establishing service connection on a secondary basis, 
until after the initial rating decisions.  These issues were 
addressed in the March 2006 and April 2006 correspondence and 
the veteran was given 60 days to respond; to date no response 
has been received.  Moreover, throughout the course of the 
appeal, the veteran has responded to VCAA notification 
letters and demonstrated that she had knowledge of the 
applicable legal criteria.  For example, she described how 
her claimed knee and ankle disabilities were related to her 
foot disability, and she described the severity of her 
hearing loss.  Remanding for further development would not 
likely lead to the admission of additional pertinent evidence 
and would serve no purpose.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records, relevant 
personnel records, and VAMC treatment records.  The RO 
provided the veteran with two hearings ad two VA audiological 
examinations.  The RO also obtained a VA medical nexus 
opinion for the left foot condition service connection claim.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.

II.  A Higher Initial Rating for Bilateral Tinnitus

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Analysis

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. section 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As explained above, the provisions of the VCAA have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning, 16 Vet. App. at 542-543.

III.  A Higher Initial Rating for Hearing Loss

In the April 2004 rating decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
rating effective October 2002, the date the veteran 
originally filed the claim.  The issue before the Board is 
the initial assignment of a noncompensable rating for 
bilateral sensorineural hearing loss; the veteran contends 
that a higher rating is warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, when 
puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Id.  

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a) (2006).

The record shows that the veteran underwent two separate VA 
examinations for hearing loss.  In March 2004, an audiometric 
evaluation revealed the following pure tone thresholds, in 
decibels, at 1,000, 2,000, 3,000, and 4,000 Hertz:  25, 10, 
25, and 30, for an average of 23 in the right ear; and 80, 
65, 70, and 70, for an average of 71 in the left ear.  Speech 
recognition (per Maryland CNC) was 96 percent in the right 
ear and 88 percent in the left ear.  The summary of the 
audiological test results reflected mild high frequency 
sensorineural hearing loss in the right ear and severe mixed 
hearing loss in the left ear.   


The VA audiometric findings of March 2004 reflect level I 
auditory acuity in the right ear and level III auditory 
acuity in the left ear under Table VI.  See 38 C.F.R. 
§ 4.85, Tables VI (2006).  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2006).  Because each of the threshold levels in the 
veteran's right ear are greater than 55, the values derived 
under Table VIa are to be considered.  See 38 C.F.R. 4.86(a) 
(2006).  Under Table VIa, the auditory acuity level in the 
veteran's left ear is VI.  Using this numeric designation in 
combination with that assigned to the veteran's right ear 
still corresponds to a zero percent, or noncompensable, 
rating.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100 (2006).  

A VA audiometric evaluation conducted in October 2005 
revealed the following pure tone thresholds, in decibels, at 
1,000, 2,000, 3,000, and 4,000 Hertz:  35, 35, 40, 40, for an 
average of 38 in the right ear; and 75, 65, 70, and 75, for 
an average of 71 in the left ear.  Speech recognition (per 
Maryland CNC) was 100 percent in the both ears.

The summary of the audiological test results reflected mild 
sensorineural hearing loss in the right ear and moderately 
severe to severe mixed hearing loss in the left ear.

The VA audiometric findings of the October 2005 examination 
reflect level I auditory acuity in the right ear and level II 
auditory acuity in the left ear under Table VI.  See 38 
C.F.R. § 4.85, Table VI (2006).  These numeric designations 
in combination correspond to a zero percent, or 
noncompensable, rating.  See 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2006).  Employing table VIa produces a 
higher auditory acuity level for the veteran's left ear, but 
ultimately yields the same results.  Under Table VIa, which 
again, is to be considered because each of the threshold 
levels in the veteran's left ear are greater than 55, the 
auditory acuity level is VI.  This numeric designation, in 
combination with that assigned to his right ear, corresponds 
to a zero percent, or noncompensable, rating.  See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100 (2006).  

Neither the clinical findings of the March 2004 examination 
nor the findings of the October 2005 examination demonstrate 
that the veteran meets the criteria for a compensable rating 
under Diagnostic Code 6100.  In short, her bilateral hearing 
loss is manifested by no more than auditory acuity level I in 
the right ear and auditory acuity level VI in the left ear.

The Board is cognizant of the veteran's contentions 
concerning her hearing difficulty but the objective clinical 
evidence of record does not support a compensable evaluation 
for her bilateral sensorineural hearing loss at this time.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for her right ear hearing loss disability.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected hearing loss causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected hearing loss interferes with 
her employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2006) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

IV.  Service Connection for an Ankle Condition

Evidence

In a chronological record of medical care, dated in July 
1979, it was reported that the veteran presented to the 
clinic with pain and swelling in the left foot after 
reportedly dropping a tire on it.  In a radiology consult of 
the same date, it was noted that x-rays of the left foot were 
negative for abnormal findings.  The examiner's assessment 
was a bruised foot.  

In an outpatient clinic note from VAMC Fort Wayne, dated in 
March 2003, J.G., Registered Nurse (R.N.), stated that the 
veteran had recently slipped on ice and hit her head and hip.  

In a podiatry treatment note from VAMC Northern Indiana, 
dated in June 2003 Dr. D.B. stated that the veteran presented 
with left foot pain.  Dr. D.B. determined that the veteran 
had tibialias posterior tendonitis, plantar fasciitis, and 
pes cavus.  

In a report of a radiology examination from Marion General 
Hospital, dated in August 2003, Dr. R.Q. noted that the 
veteran presented with swelling in the ankle after an injury 
in March 2003.  Dr. R.Q. stated that a magnetic resonance 
imaging (MRI) showed a possible rupture of the anterior and 
posterior talofibular ligament.  A partial rupture of the 
interosseous talocalcaneal ligament could not be excluded.  
Dr. R.Q. found no evidence of acute fractures, dislocations, 
or areas of bone contusion.

In a podiatry treatment note from VAMC Fort Wayne, dated in 
August 2003, Dr. D.B. referred to the August 2003 radiology 
report.  Dr. D.B. noted that the MRI showed ruptures of the 
left ankle anterior and posterior talofibular ligaments, and 
partial rupture of the left interosseous talocalcaneal 
ligament.

Treatment records from Dr. J.H., dated in September 2003 
through January 2004, showed that Dr. J.H. performed ligament 
repair surgery to the veteran's left ankle in December 2003.  
In a treatment report, dated in September 2003, Dr. J.H. 
noted that the veteran presented with ankle swelling and pain 
after reportedly falling while on the job in March 2003.  Dr. 
J.H. stated that the veteran did not notice the symptoms in 
the left ankle until several weeks after the accident.  Dr. 
J.H. noted that veteran had seen physicians at the VAMC for 
the problem.  In a treatment note, dated in December 2003, 
Dr. J.H. stated that the stretching of the anterior 
talofibular ligament was usually due to recurrent mild 
sprains or to a severe traumatic sprain.  Dr. J.H. said that 
this was usually due to recurrent mild median traumatic 
sprains, that is, inversion injury to the ankle, especially 
with the foot in plantar flexion.  

In a podiatry treatment note, dated in January 2004, Dr. D.B. 
stated that she agreed that the usual cause of stretching the 
anterior talofibular ligament was inversion injury of the 
ankle.  

A transcript of a hearing before a Hearing Officer at the 
Indianapolis, Indiana RO, in February 2004, showed that the 
veteran testified that she began receiving treatment for her 
left foot at VAMC two years earlier.  The veteran testified 
that she injured her left foot in service after a truck tire 
fell on it.  The veteran testified, however, that her 
symptoms of tenderness and sensitivity in the left foot had 
existed since discharge.  

In an orthopedic consult from VAMC Indianapolis, Indiana, 
dated in July 2004, M.W., Physician's Assistant (P.A.), 
stated that the veteran began having swelling and pain in the 
left ankle in March 2003.  

In a VA medical opinion, dated in September 2004, Dr. K.M. 
stated that the claims file had been reviewed.  Dr. K.M. 
noted the veteran's history of a foot injury as reflected in 
service medical records.  Dr. K.M also noted the veteran's 
recent treatment at VAMC and from Dr. J.H., the veteran's 
private orthopedic surgeon.  Dr. K.M specifically noted the 
diagnoses of tendinitis, plantar fasciitis, and ruptured 
ligaments.

Dr. K.M. stated that the medical evidence showed the veteran 
to currently have ligamentous instability of the lateral 
aspect of the left ankle status post imbrication of 
calcaneofibular ligament and imbrication/repair of anterior 
tibiofibular ligament.  Dr. K.M. stated that the current 
condition was the result of an injury the veteran sustained 
to the left ankle after falling on ice while on the job in 
March 2003.  Dr. K.M. stated that dropping the truck tire on 
her foot in July 1979 did not cause injury to the left ankle.  

At a hearing at the VA RO in Indianapolis, Indiana, dated in 
February 2006, the veteran testified that she felt that she 
did not receive the appropriate treatment at the time of her 
in-service injury.  Because of this treatment, the veteran 
contended that her ankle had weakened.  The veteran felt the 
injury incurred in the slip and fall in March 2003 was 
because her ankle was weak.  Regarding the treatment in 
service, the veteran testified that she was taken off of 
driving duty for 30 days and told to elevate the foot for one 
hour every day.  

The veteran testified that after her discharge from service, 
her foot stopped swelling until sometime prior to March 2003.  
The veteran testified that she did not drive trucks with 
manual transmissions for a long time and that when she 
started driving them again, the pain in her foot returned.  
The veteran stated that several weeks after the March 2003 
accident she began to experience more swelling.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

Analysis

The veteran is claiming that she currently suffers from an 
ankle condition caused by a foot disability incurred in 
service.  The Board has considered all evidence of record and 
determines that there is no basis upon which to grant service 
connection for an ankle condition.  

The evidence shows that the veteran currently suffers from 
torn ligaments in the left ankle, plantar fasciitis, and 
tendinitis, but no medical evidence links these conditions to 
an event in service.  First, it is the opinion of the medical 
providers that the current ankle instability is related to 
the March 2003 injury and not the foot injury in service.  
Particularly probative is the opinion of Dr. K.M., who 
reviewed all of the medical evidence prior to rendering an 
opinion.  Dr. K.M.. also specifically referred to all of the 
aforementioned diagnosed conditions, yet declined to link any 
of them to an incident in service.  The Board also finds the 
opinions of Dr. J.H. and Dr. D.B. to weigh against a finding 
of service connection.  Both of those doctors determined that 
the veteran's ankle disorder was likely caused by inversion 
injury to the left ankle.  Slipping and falling on ice is 
consistent with this explanation.  

Second, there was a substantial lag between the in-service 
injury and subsequent medical treatment.  The record shows 
that the first treatment for a left foot or ankle disorder 
was more than 20 years after discharge.  Considering that the 
veteran apparently had no problems with her foot or ankle for 
many years after the in-service incident, and that the 
medical evidence otherwise fails to link a current condition 
to the in-service incident, the Board finds service 
connection is not warranted for an ankle disorder.    

In conclusion, the medical evidence fails to link a current 
ankle disability to either an incident in service, or to any 
residuals of such an injury.  Thus, service connection is not 
warranted on a direct or secondary basis.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for service-connected 
hearing loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

Entitlement to service connection for a left ankle condition, 
to include as secondary to a left foot condition, is denied.



REMAND

The veteran contends that she currently suffers from chronic 
residuals of a foot injury incurred in service.  The veteran 
also contends that she has left knee pain as a result of 
chronic residuals of the claimed in-service injury.  The 
record shows that the veteran suffered an injury to her foot 
in service in July 1979 after dropping a tire on it.  From 
the medical evidence of record, it is unclear whether the 
veteran currently suffers from chronic residuals of the foot 
injury, and if so, whether she has a knee disability that is 
proximately due to or the result of such an injury.

The RO should request a VA medical opinion from Dr. K.M. for 
the purpose of determining wether the veteran currently 
suffers from chronic residuals of the in-service injury to 
the left foot, and if so, whether such residuals have caused 
a left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from Dr. K.M. 
for the purpose of determining wether the 
veteran currently suffers from chronic 
residuals of the in-service injury to the 
left foot.  If Dr. K.M. is unavailable, 
the RO should obtain the opinion from 
another physician.  

2.  If the reviewing physician determines 
that the veteran does suffer from chronic 
residuals of the in-service injury to the 
left foot, the reviewing physician should 
render an opinion as to whether a left 
knee disability is proximately due to or 
the result of such chronic residuals.  

3.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
left foot condition and etitlement to 
service connection for a left leg (knee) 
condition, as secondary to a left foot 
condition, should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


